Petition denied by ünpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Elisha Riggleman petitions for a writ of prohibition seeking an order directing that his criminal case be dismissed. Riggleman is not entitled to such relief.
A writ of prohibition “is a drastic and extraordinary remedy which should be granted only when the petitioner has shown his right to the writ to be clear and undisputable and that the actions of the court were a clear abuse of discretion.” In re Vargas, 723 F.2d 1461, 1468 (10th Cir. 1983). A writ of prohibition may not be used as a substitute for appeal. Id.
Riggleman has not shown any basis for the relief he seeks. Accordingly, although we grant leave to proceed in forma pau-peris, we deny the writ of prohibition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.